Exhibit 99.2 VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions, except per share amounts) (Unaudited) Three Months Ended March 31 2008 2007 OPERATING REVENUES: Gas utility $ 633.6 $ 584.1 Electric utility 127.2 108.1 Nonutility revenues 141.3 141.8 Total operating revenues 902.1 834.0 OPERATING EXPENSES: Cost of gas sold 462.0 424.5 Cost of fuel and purchased power 46.0 40.6 Cost of nonutility revenues 95.3 96.4 Other operating 115.8 106.5 Depreciation and amortization 47.4 45.7 Taxes other than income taxes 26.8 24.7 Total operating expenses 793.3 738.4 OPERATING INCOME 108.8 95.6 OTHER INCOME: Equity in earnings of unconsolidated affiliates 14.0 22.2 Other - net 3.0 7.4 Total other income 17.0 29.6 INTEREST EXPENSE 25.3 25.0 INCOME BEFORE INCOME TAXES 100.5 100.2 INCOME TAXES 36.5 30.1 NET INCOME $ 64.0 $ 70.1 AVERAGE COMMON SHARES OUTSTANDING 76.0 75.8 DILUTED COMMON SHARES OUTSTANDING 76.5 76.5 EARNINGS PER SHARE OF COMMON STOCK BASIC $ 0.84 $ 0.92 DILUTED $ 0.84 $ 0.92 VECTREN UTILITY HOLDINGS AND SUBSIDIARY COMPANIES CONSOLIDATED STATEMENTS OF INCOME (Millions) (Unaudited) Three Months Ended March 31 2008 2007 OPERATING REVENUES: Gas utility $ 633.6 $ 584.1 Electric utility 127.2 108.1 Other 0.6 0.4 Total operating revenues 761.4 692.6 OPERATING EXPENSES: Cost of gas sold 462.0 424.5 Cost of fuel and purchased power 46.0 40.6 Other operating 74.0 67.2 Depreciation and amortization 40.7 39.2 Taxes other than income taxes 26.2 24.2 Total operating expenses 648.9 595.7 OPERATING INCOME 112.5 96.9 OTHER INCOME - NET 2.0 2.7 INTEREST EXPENSE 20.8 19.4 INCOME BEFORE INCOME TAXES 93.7 80.2 INCOME TAXES 35.7 29.3 NET INCOME $ 58.0 $ 50.9 VECTREN CORPORATION AND SUBSIDIARY COMPANIES CONSOLIDATED BALANCE SHEETS (Millions - Unaudited) March 31, December 31, 2008 2007 ASSETS Current Assets Cash & cash equivalents $ 25.2 $ 20.6 Accounts receivable - less reserves of $5.0 & $3.7, respectively 250.4 189.4 Accrued unbilled revenues 128.7 168.2 Inventories 64.1 160.9 Prepayments & other current assets 52.7 160.5 Total current assets 521.1 699.6 Utility Plant Original cost 4,108.6 4,062.9 Less:accumulated depreciation & amortization 1,546.2 1,523.2 Net utility plant 2,562.4 2,539.7 Investments in unconsolidated affiliates 209.9 208.8 Other investments 82.7 77.0 Nonutility property - net 329.1 320.3 Goodwill - net 238.0 238.0 Regulatory assets 169.3 175.3 Other assets 37.5 37.7 TOTAL ASSETS $ 4,150.0 $ 4,296.4 LIABILITIES & SHAREHOLDERS' EQUITY Current Liabilities Accounts payable $ 114.9 $ 187.4 Accounts payable to affiliated companies 81.8 83.7 Refundable fuel & natural gas costs 23.8 27.2 Accrued liabilities 247.1 171.8 Short-term borrowings 305.1 557.0 Current maturities of long-term debt 0.3 0.3 Total current liabilities 773.0 1,027.4 Long-term Debt - Net of Current Maturities & Debt Subject to Tender 1,329.1 1,245.4 Deferred Income Taxes & Other Liabilities Deferred income taxes 308.9 318.1 Regulatory liabilities 309.4 307.2 Deferred credits & other liabilities 164.1 164.2 Total deferred credits & other liabilities 782.4 789.5 Minority Interest in Subsidiary 0.4 0.4 Common Shareholders' Equity Common stock (no par value) – issued & outstanding 76.4 and 76.3 shares, respectively 532.7 532.7 Retained earnings 726.2 688.5 Accumulated other comprehensive income 6.2 12.5 Total common shareholders' equity 1,265.1 1,233.7 TOTAL LIABILITIES & SHAREHOLDERS' EQUITY $ 4,150.0 $ 4,296.4 VECTREN CORPORATION AND SUBSIDIARYCOMPANIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Millions - Unaudited) For the three months ended March 31, 2008 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 64.0 $ 70.1 Adjustments to reconcile net income to cash from operating activities: Depreciation & amortization 47.4 45.7 Deferred income taxes & investment tax credits 12.7 1.5 Equity in earnings of unconsolidated affiliates (14.0 ) (22.2 ) Provision for uncollectible accounts 5.3 5.4 Expense portion of pension & postretirement periodic benefit cost 1.9 2.4 Other non-cash charges - net 2.0 0.2 Changes in working capital accounts: Accounts receivable & accrued unbilled revenue (26.8 ) (11.8 ) Inventories 96.8 84.5 Recoverable/refundable fuel & natural gas costs (3.4 ) 5.5 Prepayments & other current assets 91.7 69.5 Accounts payable, including to affiliated companies (74.4 ) (95.3 ) Accrued liabilities 84.3 58.0 Unconsolidated affiliate dividends 2.9 6.8 Changes in noncurrent assets 5.9 4.3 Changes in noncurrent liabilities (7.9 ) (9.4 ) Net cash flows from operating activities 288.4 215.2 CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from: Long-term debt, net of issuance costs 171.5 - Stock option exercises & other - 5.9 Requirements for: Dividends on common stock (24.7 ) (23.9 ) Retirement of long-term debt (103.2 ) - Net change in short-term borrowings (251.9 ) (192.3 ) Net cash flows from financing activities (208.3 ) (210.3 ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from: Unconsolidated affiliate distributions - 10.7 Other collections 1.9 35.8 Requirements for: Capital expenditures, excluding AFUDC equity (69.6 ) (67.2 ) Unconsolidated affiliate investments (0.1 ) (0.1 ) Other investments (7.7 ) - Net cash flows from investing activities (75.5 ) (20.8 ) Net change in cash & cash equivalents 4.6 (15.9 ) Cash & cash equivalents at beginning of period 20.6 32.8 Cash & cash equivalents at end of period $ 25.2 $ 16.9 VECTREN CORPORATION AND SUBSIDIARY COMPANIES HIGHLIGHTS (millions, except per share amounts) (Unaudited) Three Months Ended March 31 2008 2007 REPORTED EARNINGS: Utility Group $ 58.0 $ 50.9 Nonutility Group Energy Marketing and Services 9.0 15.7 Coal Mining (0.9 ) 1.6 Energy Infrastructure Services (3.2 ) (2.0 ) Other Businesses 1.4 0.3 Total Nonutility Operations 6.3 15.6 Corporate and Other (0.3 ) 0.2 Sub-Total Operations 64.0 66.7 Synfuels-related - 3.4 Vectren Consolidated $ 64.0 $ 70.1 VECTREN CORPORATION AND SUBSIDIARY COMPANIES SELECTED GAS DISTRIBUTION OPERATING STATISTICS (Unaudited) Three Months Ended March 31 2008 2007 GAS OPERATING REVENUES (Millions): Residential $ 431.8 $ 399.8 Commercial 175.2 159.6 Industrial 22.8 21.3 Miscellaneous Revenue 3.8 3.4 $ 633.6 $ 584.1 GAS MARGIN (Millions): Residential $ 113.2 $ 105.1 Commercial 37.7 35.2 Industrial 16.7 15.7 Miscellaneous 4.0 3.6 $ 171.6 $ 159.6 GAS SOLD & TRANSPORTED (MMDth): Residential 40.2 38.4 Commercial 17.6 16.4 Industrial 28.7 26.4 86.5 81.2 AVERAGE GAS CUSTOMERS: Residential 913,672 911,855 Commercial 85,119 84,844 Industrial 1,609 1,613 1,000,400 998,312 YTD WEATHERAS A PERCENT OF NORMAL: Heating Degree Days (Ohio) 104 % 98 % VECTREN CORPORATION AND SUBSIDIARY COMPANIES SELECTED ELECTRIC OPERATING STATISTICS (Unaudited) Three Months Ended March 31 2008 2007 ELECTRIC OPERATING REVENUES (Millions): Residential $ 40.7 $ 33.7 Commercial 28.1 23.2 Industrial 35.0 32.1 Municipals 0.7 5.2 Miscellaneous Revenue 4.6 3.0 Total Retail 109.1 97.2 Net Wholesale Revenues 18.1 10.9 $ 127.2 $ 108.1 ELECTRIC MARGIN (Millions): Residential $ 30.0 $ 24.1 Commercial 19.9 15.7 Industrial 18.7 16.5 Municipals 0.0 2.2 Miscellaneous 4.5 2.9 Total Retail 73.1 61.4 Net Wholesale Margin 8.1 6.1 $ 81.2 $ 67.5 ELECTRICITY SOLD (GWh): Residential 405.4 390.6 Commercial 309.8 307.3 Industrial 600.7 627.0 Municipals 31.3 130.0 Miscellaneous Sales 5.3 5.1 Total Retail 1,352.5 1,460.0 Wholesale 463.4 260.5 1,815.9 1,720.5 AVERAGE ELECTRIC CUSTOMERS: Residential 122,755 122,061 Commercial 18,467 18,465 Industrial 103 109 All Others 35 36 141,360 140,671 YTD WEATHERAS A PERCENT OF NORMAL: Cooling Degree Days (Indiana) N/A N/A Heating Degree Days (Indiana) 100 % 90 %
